DocuSign Envelope ID: 4EC4950D-09E4-40DC-A27C-FA309C4B3E3C
                 Case 5:19-cv-00210-JGB-SP Document 9 Filed 03/11/19 Page 1 of 5 Page ID #:33
                                                                                                                                                              POS-010
      ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                     FOR COURT USE ONLY
         CENTER FOR DISABILITY ACCESS
         Raymond G. Ballister, Jr. SBN 111282
         P.O. Box 262490
         San Diego, CA 92196-2490
                 TELEPHONE NO.:      (858) 375-7385    FAX NO. (Optional): (888) 422-5191

     E–MAIL ADDRESS (Optional):      mark@potterhandy.com
          ATTORNEY FOR (Name):       Plaintiff
      CENTRAL      DISTRICT OF CALIFORNIA
        STREET ADDRESS:

           MAILING ADDRESS:

          CITY AND ZIP CODE:

                BRANCH NAME:


          PLAINTIFF/PETITIONER:             Madriz                                                                CASE NUMBER:

                                                                                                                              5:19-CV-00210-JGB-SP
     DEFENDANT/RESPONDENT:                  Sookprasert et. al.
                                                                                                                 Ref. No. or File No.:

                                         PROOF OF SERVICE OF SUMMONS

                                                   (Separate proof of service is required for each party served.)
    1.    At the time of service I was at least 18 years of age and not a party to this action.
    2.    I served copies of:
           a.             summons
          b.              complaint
          c.              Alternative Dispute Resolution (ADR) package
          d.              Civil Case Cover Sheet (served in complex cases only)
          e.              cross-complaint
          f.      X       other (specify documents):       SEE ATTACHED LIST OF DOCUMENTS SERVED
    3.    a. Party served (specify name of party as shown on documents served):
                Panawadee Sookprasert
          b.           Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                       under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):


    4.    Address where the party was served:
          15334 Colleen Ct Riverside, CA 925088890
    5.    I served the party (check proper box)
          a.         by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                     receive service of process for the party (1) on (date):                      (2) at (time):
          b.              by substituted service.  On (date): 02/21/2019         at (time): 6:10 pm I left the documents listed in item 2 with or
                          in the presence of (name and title or relationship to person indicated in item 3):
                          Mink "Doe" - occupant
                         (1)              (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                          of the person to be served. I informed him or her of the general nature of the papers.

                         (2)              (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                          place of abode of the party. I informed him or her of the general nature of the papers.
                         (3)              (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                          address of the person to be served, other than a United States Postal Service post office box. I informed
                                          him or her of the general nature of the papers.
                         (4)              I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                          at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                          (date): 02/25/2019 from (city): San Diego                    or        a declaration of mailing is attached.
                         (5)              I attach a declaration of diligence     stating actions taken first to attempt personal service.
                                                                                                                                                                 Page 1 of 2

      Form Adopted for Mandatory Use                                                                                                        Code of Civil Procedure, § 417.10
        Judicial Council of California
                                                             PROOF OF SERVICE OF SUMMONS
      POS-010 [Rev. January 1, 2007]
DocuSign Envelope ID: 4EC4950D-09E4-40DC-A27C-FA309C4B3E3C
                Case 5:19-cv-00210-JGB-SP Document 9 Filed 03/11/19 Page 2 of 5 Page ID #:34
          PLAINTIFF/PETITIONER:          Madriz                                                         CASE NUMBER:


                                         Sookprasert et. al.                                                        5:19-CV-00210-JGB-SP
     DEFENDANT/RESPONDENT:



    5.    c.            by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                        address shown in item 4, by first-class mail, postage prepaid,

                        (1) on (date):                                             (2) from (city):
                         (3)         with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                     to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                        (4)           to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

          d.            by other means (specify means of service and authorizing code section):




                        Additional page describing service is attached.

    6.    The "Notice to the Person Served" (on the summons) was completed as follows:
           a.        as an individual defendant. (415.10)
           b.        as the person sued under the fictitious name of (specify):
          c.         as occupant.
           d.        On behalf of (specify):       Panawadee Sookprasert
                         under the following Code of Civil Procedure section:
                                        416.10 (corporation)                           415.95 (business organization, form unknown)
                                        416.20 (defunct corporation)                   416.60 (minor)
                                        416.30 (joint stock company/association)       416.70 (ward or conservatee)
                                        416.40 (association or partnership)            416.90 (authorized person)
                                        416.50 (public entity)                         415.46 (occupant)
                                                                                       other:
    7.    Person who served papers
          a. Name: Averi Zywiciel
          b. Address: 41715 Enterprise Cir. N. #203 Temecula, CA 92590
          c. Telephone number: 951-296-2669
          d. The fee for service was: $ 65
          e. I am:
                (1)            not a registered California process server.
                (2)            exempt from registration under Business and Professions Code section 22350(b).
                (3)            a registered California process server:
                               (i)         owner          employee         independent contractor.
                               (ii) Registration No.: 1736
                               (iii) County: Riverside

    8.             I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                   or
     9.            I am a California sheriff or marshal and I certify that the foregoing is true and correct.

    Date:
                        2/27/2019

          Averi Zywiciel
               (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                            (SIGNATURE )




    POS-010 [Rev. January 1, 2007]                                                                                                         Page 2 of 2
                                                         PROOF OF SERVICE OF SUMMONS
DocuSign Envelope ID: 4EC4950D-09E4-40DC-A27C-FA309C4B3E3C
                Case 5:19-cv-00210-JGB-SP Document 9 Filed 03/11/19 Page 3 of 5 Page ID #:35
       Attorney or Party without Attorney (Name and Address):

       CENTER FOR DISABILITY ACCESS
                                                                       Telephone No.:   (858) 375-7385
       Raymond G. Ballister, Jr. SBN 111282
       P.O. Box 262490                                                   Fax No.:   (888) 422-5191
       San Diego, CA 92196-2490
       Attorney for          Plaintiff
       Insert name of Court, and Judicial District and Branch Court:
       CENTRAL DISTRICT OF CALIFORNIA
       SHORT TITLE CASE:




       PLAINTIFF:           Madriz

       DEFENDANT:            Sookprasert et. al.
                                                                                                     Case No.:
                    AFFIDAVIT OF REASONABLE DILIGENCE                                                              5:19-CV-00210-JGB-SP
          Averi Zywiciel
      I, ____________________________,        declare I am a Registered Process Server and was retained by AUPDGD3ULPH. I was
      on the dates mentioned herein over the age of eighteen years and not a party to this action. I am authorized to serve legal process
      in the State of California. The following facts are within my personal knowledge and if sworn as a witness I can and will
      truthfully and competently testify thereto.

      I attempted to serve the following documents: SEE ATTCHED LIST OF DOCUMENTS SERVED
      Name of party served: Panawadee Sookprasert

    02/13/2019 12:28 pm
    Home - 15334 Colleen Ct Riverside, CA 925088890
    Unsuccessful Service Attempt



    02/16/2019 10:57 am
    Home - 15334 Colleen Ct Riverside, CA 925088890
    Unsuccessful Service Attempt



    02/21/2019 6:10 pm
    Home - 15334 Colleen Ct Riverside, CA 925088890
    Unsuccessful Service Attempt. I was able to serve personally Mink "Doe" - occupant , Age: 26 - 30 Weight: 140-160 Lbs Hair:
    Bald, Sex: Male Height: 5'6 - 6'0 , Race: Asian




      Process Server: Averi Zywiciel                                                                     [X]     Registered California
      Armada Prime                                                                                               Process Server
      9845 Erma Road, Ste. 300                                                                                   Registration Number: 1736
      San Diego, CA 92131                                                                                        County Riverside
      (213) 761-5477                                                                                             Fee for service: 65
      I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.


                                2/27/2019
      Executed on: _____________________                                                     Signature: ______________________________________

                                Proof of Service complies with CRC 982(a)(23) as required by CCP 417.10
      ______________________________________________________________________________________________________
                                       AFFIDAVIT OF REASONABLE DILIGENCE
DocuSign Envelope ID: 4EC4950D-09E4-40DC-A27C-FA309C4B3E3C
               Case 5:19-cv-00210-JGB-SP Document 9 Filed 03/11/19 Page 4 of 5 Page ID #:36


        Attorney or Party without Attorney (Name and Address):

         CENTER FOR DISABILITY ACCESS
                                                                                 Telephone No.:   (858) 375-7385
         Raymond G. Ballister, Jr. SBN 111282
         P.O. Box 262490                                                           Fax No.:   (888) 422-5191
         San Diego, CA 92196-2490
        Attorney for Plaintiff
         Insert name of Court, and Judicial District and Branch Court:

         CENTRAL DISTRICT OF CALIFORNIA
        SHORT TITLE CASE:




        PLAINTIFF:           Madriz
        DEFENDANT:           Sookprasert et. al.
                             PROOF OF SERVICE BY MAIL
                                                                                                         Case No.:
                                                                                                                     5:19-CV-00210-JGB-SP

           1. I am at least 18 years of age, not a party to this action, and I am a resident of or employed in the county
           where the mailing took place.

           2. I served copies of the following documents: SEE ATTCHED LIST OF DOCUMENTS SERVED

           3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully
              prepaid, in the United States Mail at San Diego, California, addressed as follows:

                         a. Date of Mailing: 02/25/2019
                         b. Place of Mailing: San Diego, California
                         c. Addressed as follows:
                                                                         Panawadee Sookprasert

                                                                         15334 Colleen Ct
                                                                         Riverside, CA 925088890


           I am readily familiar with this business’s practice for collecting and processing correspondence for
           mailing. On the same day that correspondence is placed for collection and mailing, it is deposited in the
           ordinary course of business with the United States Postal Service in a sealed envelope with postage fully
           prepaid at San Diego, California in the ordinary course of business.



                      Armada Prime
                       9845 Erma Road, Ste. 300
                        San Diego, CA 92131
                         (213) 761-5477
                          Admin@ArmadaPrime.com




           I declare under penalty of perjury under the laws of the State of California that the foregoing is true and
           correct.


                             02/25/2019
           Executed on: _____________________                                    Signature: ______________________________________



                                                                          PROOF OF SERVICE BY MAIL
DocuSign Envelope ID: 4EC4950D-09E4-40DC-A27C-FA309C4B3E3C
            Case 5:19-cv-00210-JGB-SP Document 9 Filed 03/11/19 Page 5 of 5 Page ID #:37
                           Madriz v. Sookprasert
            Case Name: ________________________________________________

            Case Number: ______________________________________________
                             5:19-CV-00210-JGB-SP


                                                 DOCUMENTS SERVED

✔ SUMMONS & PROOF OF SERVICE                                     ECF REGISTRATION INFORMATION HANDOUT
✔ COMPLAINT & CIVIL COVER SHEET                                  ORDER SETTING CASE MANAGEMENT CONFERENCE
    INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
                                                                 NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
    VERIFICATION
                                                                 VOLUNTARY EFFICIENT LITIGATIONS STIPULATIONS
    CIVIL CASE COVER SHEET ADDENDUM AND STATEMENT OF
    LOCATION                                                     STIPULATION - EARLY ORGANISATIONAL MEETING

✔ NOTICE TO PARTIES OF COURT – DIRECTED ADR PROGRAM              STIPULATION – DISCOVERY RESOLUTION
✔ CERTIFICATION AND NOTICE OF INTERESTED PARTIES                 INFORMAL DISCOVERY CONFERENCE
✔ NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES                   STIPULATION AND ORDER – MOTIONS IN LIMINE
    NOTICE TO COUNSEL
                                                             ✔   ADVISORY INFORMATION FOR BUILDING OWNERS AND TENANTS
    ATTENTION: NEW CVIL ACTIONS                                  [PER CALIFORNIA CIVIL CODE 55.3(B)(1)(A)]
    DEMAND FOR JURY TRIAL                                        ADVISORY NOTICE TO DEFENDANT [PER CALIFORNIA CIVIL CODE
                                                             ✔   55.54(A)(1)]
✔ NOTICE TO PARTIES: COURT POLICY ON SETTLEMENT
    AND USE OF ALTERNATIVE DISPUTE RESOLUTION (ADR)              NOTICE OF STAY & EARLY EVALUATION CONF OR JOINT INSPECTION (Disability Access
                                                             ✔   Litigation)
    ORDER RE STATUS (PRE TRIAL SCHEDULING) CONFERENCE
    NOTICE OF AVAILABILITY OF A MAJISTRATE JUDGE TO          ✔   DEFENDANT’S APPLICATION FOR STAY & EARLY EVALUATION CONFERENCE PER CIVIL
                                                                 CODE 55.54 OR JOINT INSPECTION
    EXERCISE JURISDICTION AND APPEAL INSTRUCTIONS
                                                                 OTHER
    NOTICE OF AVAILABILITY‐VOLUNTARY DISPUTE RESOLUTION
    STIPULATION TO ELECT REFFERAL OF ACTION TO VOLUNTARY
    DISPUTE RESOLUTION PROGRAM (VDRP)
    ORDER REQUIRING JOINT STATUS REPORT
    ORDER RE FILING REQUIREMENTS
    ORDER SETTING MANDATORY SCHEDULING CONFERENCE
    STANDING ORDER REGARDING CASE MANAGEMENT IN ALL
    CIVIL CASES
    SCHEDULING ORDER FOR CASES ASSERTING DENIAL OF RIGHT
    OF ACCESS UNDER AMERICANS WITH DISABILITIES ACT
    CIVIL MINUTES – GENERAL
    SETTLEMENT CONFERENCE PROCEDURES
    STANDING ORDER FOR ALL JUDGES OF THE NORTHERN
    DISTRICT OF CALFORNIA
    CONSENT TO PROCEED BEFORE A UNITED STATE MAJISTRATE
    JUDGE
